Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.  Claims 1-6 are drawn to a first product, an DNA construct comprising polynucleotides encoding SEQ ID NOs: 1-3, along with a second product, transgenic plant cell and plant comprising construct. 
Classified in C07K 14/415, for example. 

II.  Claims 7-10 are drawn to a first method, a method of identifying and/or selecting a plant having increased disease resistance, said method comprising: a. screening a population with a selection marker located within an interval on chromosome 7 comprising and flanked by markers M2, as set forth in primer 20sequences SEQ ID NOs: 27 and 28, and M3, as set forth in primer sequences SEQ ID NOs: 11 and 12, and b. selecting from said population at least one plant comprising a polynucleotide comprising said selection marker as a plant having increased disease resistance.
Classified in A01H 1/045, for example.  

III.  Claims 11-15 are drawn to a second method, a method of increasing disease resistance in plants comprising expressing in a plant the polynucleotide of claim 1. 
Classified in C12N 15/8279, for example.  

IV.  Claims 16-19 are drawn to a third method, a method of identifying a variant of the ZmMM1 gene that gives plants increased disease 5resistance, comprising the steps of: 

10b. identifying a variant that exhibits the increased disease resistance. 
Classified in C12N 15/00, for example.  

V.  Claims 20-21 are drawn to a fourth method, a method of identifying an allelic variant of the ZmMM1 gene wherein said allelic variant is 25associated with increased disease resistance, the method comprising the steps of: 
a. obtaining a population of plants, wherein said plants exhibit differing levels of disease resistance; 
b. evaluating allelic variations with respect to the polynucleotide sequence encoding a protein comprising any one of SEQ ID NOs: 1-3, or in the genomic region that 30regulates the expression of the polynucleotide encoding the protein; 
43c. associating allelic variations with increased disease resistance; and d. identifying an allelic variant that is associated with increased disease resistance. 
Classified in A01H 1/04, for example.  

The inventions are distinct, each from the other because of the following reasons: 
Inventions I and III-V are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product.  See MPEP § 806.05(h).  In the instant case, the product as claimed can be used in a materially different process of using that product.  For example, according .  
Inventions III, IV and V are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect.  Inventions III, IV and V have different structures and steps, and different effect (Invention III leads to over-expression of SEQ ID NO: 1-3; Invention IV leads to mutants/variants of SEQ ID NO: 1-3; Invention IV leads to producing mutants/variants of SEQ ID NO: 1-3; Invention IV does not lead to overexpression or producing mutants/variants of SEQ ID NO: 1-3.  
Inventions I, III-V and Invention II are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, Inventions I, III-V do not require screening a population with a selection marker located within an interval on chromosome 7 comprising and flanked by markers M2, as set forth in primer 20sequences SEQ ID NOs: 27 and 28, and M3, as set forth in primer sequences SEQ ID NOs: 11 and 12 of Invention II.  
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;

(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.




Election of Species 
In addition to the restriction requirement above, the applicant is required to elect the following species within their elected group.  
This application contains claims directed to the following patentably distinct species: 

Applicant is required to election a single polynucleotide sequence from (applies to Inventions I, III-V): 
SEQ ID NO: 4, SEQ ID NO: 5, SEQ ID NO: 6, SEQ ID NO: 7, SEQ ID NO: 8, SEQ ID NO: 9, or, SEQ ID NO: 10.  
Applicant is also required to indicate the single polypeptide sequence encoded by the single elected polynucleotide sequence above from (applies to all V Inventions): 
SEQ ID NO: 1, SEQ ID NO: 2, or SEQ ID NO: 3.   

If Invention II is elected, Applicant is required to election a single polynucleotide sequence from (applies to Invention II): 
1. a selection marker located within an interval on chromosome 7 comprising and flanked by markers M2, as set forth in primer 20sequences SEQ ID NOs: 27 and 28, and M3, as set forth in primer sequences SEQ ID NOs: 11 and 12, 
or 
2. SEQ ID NO: 4, SEQ ID NO: 5, SEQ ID NO: 6, SEQ ID NO: 7, SEQ ID NO: 8, SEQ ID NO: 9, SEQ ID NO: 10, SEQ ID NO: 13, SEQ ID NO: 14, SEQ ID NO: 15, or SEQ ID NO: 16, 
or 
a single SNP (and its exact sequence set forth by SEQ ID NO) in FIG 1. 

If Invention III is elected, Applicant is required to election a single method from (applies to Invention III): 
expressing in a plant the polynucleotide of claim 1, wherein the plant expressing said polypeptide has increased disease resistance in the plant when compared to a control plant 20not comprising the polynucleotide
or 
introducing a mutation in the endogenous ZmMM1 gene such that the allelic variant comprises a polynucleotide sequence encoding a protein that is at least 90% identical to any one of SEQ ID NOs: 1-3, optionally through the use of a zinc finger nuclease, Transcription Activator-like Effector Nuclease (TALEN), the CRISPR/Cas system, or a meganuclease. 

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  In the instant case, claims 1-21 are generic.  
Applicants are also reminded that different nucleotide sequences and amino acid sequences are structurally distinct chemical compounds and are unrelated to one another. These sequences are thus deemed to normally constitute different inventive concepts under the meaning of 35 U.S.C. 121. Absent evidence to the contrary, each nucleotide and amino acid sequence is presumed to represent an independent and distinct inventive concept, subject to a restriction requirement pursuant to 35 U.S.C. 121 ad CFR 1.141 et seq.  Additionally, each sequence will require a separate search in order to find the closest prior art associated with, and there is no indication that each of the sequences would be directed to the same prior art.   
Regarding the election of Invention III, overexpression and making mutations have different steps and different (even opposite) effects, and are likely directed to different prior art.  

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm EST Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Wayne Zhong/
Examiner, Art Unit 1662